DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 November 2020 has been entered.
 Response to Amendment
Applicant’s amendment dated 30 November 2020 amends claims 1, 2, 10, and 17. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “The Examiner relies on paragraph 9 and 10 to show the split and switch mechanism of the claimed invention, but there is no teaching of the backdoor provided.” In response, the claims do not require a “backdoor” as alleged. Instead, the claims merely require the encryption of a message to provide a ciphertext version of the provided message. Yasuda discloses this claimed 
Applicant argues, “The formula that In re Schauman is dealing with is a formula of a compound which has nothing to do with a formula of a data or in this case the ciphertext comprising two components, each component having degree 4.” The MPEP (2131.02), when citing Schauman, simply specifies that a generic disclosure will anticipate a claimed species covered by that disclosure when the species can be “at once envisaged” from the disclosure. Therefore, in reviewing Schauman, the decision was not narrowly applied to only compound formulas as alleged by applicant. 
Applicant argues, “Yasuda recites that calculation for a polynomial of degree n or more to continuously calculate a polynomial of less than degree n. In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978)). Therefore, the variable “n” in Yasuda represents a generic variable, whose teaching will anticipate any claimed solution, include “4” as claimed.
Applicant argues, “The two components each having a degree of at least 4 is not shown or suggested as claimed.” This argument is not persuasive because Yasuda discloses that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]). Yasuda discloses that c0 and c1 are calculated using polynomials of degree “n”, and a prior art reference that discloses a generic formula that covers an infinite number of possible solutions anticipates a claim limited to only one of those possible solutions (See MPEP 2131.02 citing In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978)). Again, the variable “n” in Yasuda represents a generic variable, whose teaching will anticipate any claimed solution, include “4” as claimed.
Applicant argues, “For instance, paragraph [009] and [0010] of Yasuda relied upon by the Examiner, which then Yasuda recites problems with…Yasuda clearly points out that the disclosure in [009] and [0010] in the background section is not practical and so should not be used.” This argument is not persuasive because Yasuda makes it clear that the “not practical” characterization is specific to application of homomorphic encryption to “pattern matching”. The rejection mailed 26 August 2020 (“Final”) makes no allegation that the encryption scheme of Yasuda should be applied to pattern matching. Therefore, the alleged teaching away is not specific the rejection presented in the Final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-10, 12, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda, U.S. Publication No. 2015/0280914. Referring to claim 1, Yasuda discloses a ciphertext processing scheme wherein plaintext data is encrypted using a public key ([0010]), which meets the limitation of receiving a plaintext message to be encrypted as input data into a computer in accordance with protocols of an asymmetric cryptographic system. The public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of encrypting the plaintext message, using a processor on the computer and a public key comprising two components, each component presenting a polynomial mapping of at least degree 4. The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: where “n” could be “4”), which meets the limitation of outputting a ciphertext as an encrypted version of the input plaintext message, the ciphertext comprising two components, each component having degree 4.
Referring to claim 8, Yasuda discloses that the system is implemented in a cloud computing environment ([0006] & [0018]), which meets the limitation of implanted in a cloud service.
Referring to claim 9, Yasuda discloses that the system is implemented using a processor and memory ([0027] & [0119]), which meets the limitation of an apparatus comprising at least one processor, and a memory device storing instructions permitting the processor to implement the cloud service.
Referring to claims 10, 17, Yasuda discloses a ciphertext processing system, implemented in a device comprising a processor and memory ([0027] & [0119]), wherein plaintext data is encrypted using a public key ([0010]), which meets the limitation of an apparatus comprising at least one processor, and a memory device storing instructions permitting the processor to execute a trapdoor for an asymmetric cryptography system, a computer program product as tangibly embodied on a non-transitory memory device wherein the non-transitory memory device comprises computer-readable instructions that define a trapdoor for an asymmetric cryptography system. The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]), which meets the limitation of the trapdoor comprising instructions embodied in the memory device to implement a split-and-switch composition mechanism providing encryption/decryption using polynomial mappings with degree 4, asymmetric cryptography system using polynomial mapping function of degree 4 and split-and-switch composition mechanism. The cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]: components c0 and c1 would read on the claimed ciphertext components), which meets the limitation of wherein the processor outputs a ciphertext as an encrypted version of the input plaintext message, the ciphertext comprising two components, wherein the split-and-switch mechanism provides an encryption of a message as input data by providing a ciphertext message as an encrypted version of the message to provide a trapdoor to the composition. Examiner notes that the limitation “to provide a trapdoor to the composition” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Components c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: N is a variable that could include 4), which meets the limitation of each component having degree 4.
Referring to claim 12, Yasuda discloses that the public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of wherein the trapdoor provides a public key comprising two components of polynomial mappings, each component having degree 4, for use to encrypt plaintext messages into ciphertext messages.  The plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]: where “n” could be “4”), which meets the limitation of ciphertext message having two components, each having degree 4, in accordance with the split-and-switch composition mechanism defined by the trapdoor.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda, U.S. Publication No. 2015/0280914, in view of Ding, U.S. Publication No. 2018/0091302. Referring to claims 2, 13, Yasuda discloses that plaintext data (m) is encrypted using the public key (pk) such that the cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]), which meets the limitation of further comprising a split-and-switch mechanism that provides an encryption of the plaintext message received as input data by providing the ciphertext message as an encrypted version of the plaintext. The cipher text equals (c0, c1) where c0 and c1 are calculated using polynomials of degree n (u, f, and g) ([0010]) and the ciphertext that comprises the same components (c0, c1) can be decrypted ([0012]: components c0 and c1 would read on the claimed components), which meets the limitation of wherein the ciphertext message derives from a splitting in which the encryption comprises a plurality of components to provide a trapdoor. Examiner notes that the limitation “to provide a trapdoor” represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Yasuda discloses that the public key used to encrypt the plaintext data is generated using a0 and a1, which are calculated for a polynomial of degree n ([0009]: where “n” could be “4”), which meets the limitation of and the two components together define aspects of the split-and-switch composition mechanism having degree 4 such that a plaintext message encrypted by the public key can be decrypted using the split-and-switch composition mechanism defined in the trapdoor. Yasuda does not disclose that the public key comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2. Ding discloses a public key that comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2 ([0066] & [0068]: invertible affine maps S and T are used to create public key), which meets the limitation of wherein each of the two components of the public key comprises coefficients of a polynomial defining a composition of two mapping functions, each mapping function having a degree 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the public/private key pair of Yasuda to have been generated in the manner described in Ding in order to prevent key recovery attacks as suggested by Ding ([0062]).
Allowable Subject Matter
Claims 3-7, 11, 14-16, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805.  The examiner can normally be reached on M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437